Citation Nr: 0408494	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  00-13 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


REMAND

The veteran had active service from June 1963 to October 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by which 
the RO granted service connection for an anxiety disorder and 
assigned a 10 percent disability rating, effective from 
August 31, 1999.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).  Inasmuch as the rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized the rating issue on appeal as set forth on the 
preceding page.

In November 2001 and June 2003 the Board remanded this matter 
for additional development.  During the process of developing 
the claim after the first remand, the RO increased the 
evaluation of the veteran's service-connected anxiety to 30 
percent disabling, effective from August 31, 1999.  In the 
second remand, the Board directed that the RO:  (1) review 
the claims file and ensure that all notification and 
development action required by the Veterans Claims Assistance 
Act of 2000 is completed; (2) obtain names and addresses of 
any additional medical care providers who treated the veteran 
for an anxiety disorder since the February 2002 letter to the 
veteran; (3) obtain the Social Security Administration 
records pertinent to the veteran's claim for Social Security 
disability benefits, as well as the medical records relied 
upon to decide his claim, to include the records of Dr. 
Prameela Baddigam; and (4) furnish a supplemental statement 
of the case if the benefit sought on appeal remained denied.

On June 16, 2003 the RO received a VA Form 21-4138 in which 
the veteran waived "jurisdictional rights" at the RO and 
requested a Board decision.  The Board is unable to unearth 
any evidence in the claims file to suggest that the RO 
attempted to obtain the Social Security records or the names 
and addresses of additional medical care providers.  By 
letter dated June 24, 2003 the RO notified the veteran that 
the steps directed by the Board on remand were completed and 
the RO was returning the record to the Board.  

While the veteran, in a handwritten letter submitted in March 
2004, characterizes the two earlier Board remands as 
"suspect" and "weak," his representative, in a March 2004 
informal hearing presentation, argues that the matter should 
again be remanded because the RO failed to comply with the 
2003 Board remand.  While the Board sympathizes with the 
concerns of the veteran regarding the delay a further remand 
may cause, the Board agrees with the representative that 
another remand is required.  The Court has held that a remand 
by the Board confers on a claimant, as a matter of law, the 
right to compliance with the remand order, and that the 
Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Court also held that 
the Board errs in failing to ensure compliance with remand 
orders of the Board or the Court.  Id.

As noted in the previous remand, the Social Security 
Administration decision shows that the requested disability 
benefits had been granted.  It noted that Prameela Baddigam, 
M.D., examined the veteran at the state's request and made 
diagnoses similar to that made at Henry Ford Behavioral 
Services in July 2002.  The supporting medical documentation 
is not attached to the decision.  Inasmuch as this 
unassociated medical documentation is likely relevant to the 
question of the severity of the veteran's service-connected 
anxiety disorder, attempts should be made to obtain these 
records.  

Accordingly, the claim is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
as implemented by the newly promulgated 
VA regulations, is completed.  

2.  The RO should obtain the names and 
addresses of any additional medical 
care providers who treated the veteran 
for an anxiety disorder since the 
February 2002 letter requesting the 
veteran provide certain evidence.  
After securing the necessary 
release(s), the RO should obtain any 
identified records.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
to decide his claim.  If those records do 
not include the medical records of Dr. 
Prameela Baddigam, the RO should seek 
written consent from the veteran to 
obtain medical records of treatment or 
evaluation of the veteran's psychiatric 
disorder.  

4.  The veteran should be scheduled for a 
VA psychiatric evaluation.  The examiner 
should make findings necessary to rate an 
anxiety disorder under applicable rating 
criteria.  The examiner should also, to 
the extent possible, distinguish between 
the disabling effects of service-
connected anxiety and other non-service-
connected psychiatric disabilities found.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record including the newly associated 
evidence.  If any additional development 
is warranted in light of any newly 
received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

